DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/20/2019, this is a Notice of Allowance, wherein Claims 1-9 are allowed. 
                      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019, 10/08/2019, 09/28/2020 and 02/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                         Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                         Allowable Subject Matter
         1. This communication is an Examiner's reasons for allowance in response to application filed on 08/20/2019, assigned serial 16/545,626 and titled “Link Operating Device, Control Device and Control Method”.
2. The following is the Examiner's statement of reasons for the indication of allowable subject matter: 
a. After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present A hypothetical prior art rejection would require impermissible hindsight reasoning. Thus, it is found that the application is now in condition for allowance.
b. Claims 1-9 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 8. 
The present application is directed to a non-obvious improvement over the following prior art reference:
US 9,827,678 to Gilbertson et al. - which is directed to a robotic arm that includes a base linkage having a first end and a second end. The robotic arm also includes a first end effector connected to the second end of the base linkage through a first rotational joint. The first rotational joint is configured to allow the first end effector to rotate in a first plane. The robotic arm additionally includes a control arm made up of a first linkage having a first end and a second end and a second linkage having a first end and a second end. The first end of the first linkage is connected to the second end of the base linkage through a second rotational joint. The second rotational joint is configured to allow the first linkage to rotate in or parallel to the first 

Thus, prior art does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A control device for a link actuation device, the control device controlling the link actuation device in which a parallel link mechanism and a linear motion mechanism are combined and which performs working by causing an end effector to continuously act along a line extending over a boundary surface at a corner on a flat work surface of a target workpiece, the parallel link mechanism having a structure in which a distal-end-side link hub, to which the end effector is mounted, is connected to a proximal-end-side link hub via three or more link mechanisms such that a posture of the distal-end-side link hub is changeable relative to the proximal-end-side link hub, and the parallel link mechanism including a plurality of actuators for changing the posture of the distal-end-side link hub, the linear motion mechanism having a function of linearly moving in two-axis directions or three-axis directions orthogonal to each other by being driven by actuators, and the linear motion mechanism being provided so as to move the proximal-end-side link hub of the parallel link mechanism or move the target workpiece, the control device comprising: a line storage configured to store the line as line segment data; an operation command generator configured to generate an operation command for operating the parallel link mechanism and the linear motion mechanism, on the basis of the stored line; and a controller configured to control the actuators of the linear motion mechanism and the parallel link mechanism in accordance with the generated operation command, wherein the operation command generator includes: an area division unit configured to divide the line on the flat work surface into a straight area and a corner area, using the boundary surface as a reference, in accordance with a predetermined rule;  -<35>-a straight area operation command generation unit configured to generate a command for operating only the linear motion mechanism while keeping the posture of the parallel link mechanism fixed, in the straight area; and a corner area operation command generation unit configured to generate a command so that an acting point of the end effector passes on the boundary surface at a substantially constant speed by the linear motion mechanism and the parallel link mechanism performing coordinated operations in the corner area.” 
Regarding claim 8, disclosing “A control method for a link actuation device, the control method controlling the link actuation device in which a parallel link mechanism and a linear motion mechanism are combined and which performs working by causing an end effector to continuously act along a line extending over a boundary surface at a corner on a flat work surface of a target workpiece, the parallel link mechanism having a structure in which a distal-end-side link hub, to which the end effector is mounted, is connected to a proximal-end-side link hub via three or more link mechanisms such that a posture of the distal-end-side link hub is changeable relative to the proximal-end-side link hub, and the parallel link mechanism including a plurality -<37>-of actuators for changing the posture of the distal-end-side link hub, the linear motion mechanism having a function of linearly moving in two-axis directions or three-axis directions orthogonal to each other by being driven by actuators, and the linear motion mechanism being provided so as to move the proximal-end-side link hub of the parallel link mechanism or move the target workpiece, the control method comprising: dividing the line on the flat work surface into a straight area and a corner area, using the boundary surface as a reference, in accordance with a predetermined rule; operating only the linear motion mechanism while keeping the posture of the parallel link mechanism fixed, in the straight area; and performing operation so that an acting point of the end effector passes on the boundary surface at a substantially constant speed by the linear motion mechanism and the parallel link mechanism performing coordinated operations in the corner area.”.
Dependent claims 2-7 and 9 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 8.
c. Therefore, Claims 1-9 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664